Title: John Wayles Eppes to Thomas Jefferson, 10 January 1810
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Washington January. 10th 1810.
          
          
		  I enclose under cover to you a note for my little boy—I am delighted to hear that he gives you so little trouble—If you can prevail on him to write to me often so that I may know he is well I will not impose on you the sacrifice of time which appears to be so completely filled up with occupations, so much more interesting than the
			 sedentary life to which you have been for so many years, confined, & a release from which must not only add to your happiness, but greatly prolong the years of health for the full enjoyment of which you have my most
			 sincere and affectionate wishes—
          
		  We may now pronounce with some degree of certainty as to the measures which will be adopted during the present Session of Congress—The
			 Bill reported by Mr 
                  Macon will take the place of the present non intercourse—The law for holding readiness the detatchment of 100,000 militia will be revived—20,000 men will be raised for a short period—They
			 are called in the message of the President volunteers but will in fact be regulars—not embodied or called into service until actual war—I understand the plan is to
			 give a sufficient bounty in Land in case of their being called into actual
			 service, to induce the people in Country places, such as the farmers sons to inlist—From this body of men the first to be called into service will be formed the army to continue for the war—if in
			 war
			 we shall be involved—
          
		  It is reported here that Mr 
                  Canning returns to the administration with Ld 
                  Wellesley—If this is certainly the case the Resolution on
			 the 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  subject of Jackson may be very seriously noticed—You have employments so much more interesting than politics that
			 I forbear to say any thing on this subject—Our external difficulties will I fear be greatly
			 increased by the state of feeling existing among the members of the cabinet—The coal has blown almost into a flame & may produce serious injury & difficulty to the nation—
          
            With every sentiment of affection I am yours sincerely
            
                  Jno: W: Eppes
          
        